Case 3:19-cr-00308-VAB Document 36-1 Filed 02/08/21 Page 1 of 3




              EXHIBIT A
        Case 3:19-cr-00308-VAB Document 36-1 Filed 02/08/21 Page 2 of 3




February 4, 2021


Honorable Victor A. Bolden
United States District Court Judge
915 Lafayette Blvd.
Bridgeport, CT 06604

Dear Judge Bolden:


On February 16, 2021, I will appear in your court for sentencing for my failure to pay taxes. I
fully take responsibility for my actions and am truly sorry for the decisions I have made to place
me in front of you on this date. As I think back to the events that have led up to this point in my
life, I can honestly say I was going through a very difficult time when this occurred. We lost my
Dad, a very respectable and honorable man on September 12, 2012. Prior to his passing due to a
rare fatal form of melanoma, he had spoke often of his plans for my mom upon his passing. The
plan was for her to relocate with me and my three daughters to Connecticut where we would
reside for up to three years (at which time my daughters would all be in college) and relocate
back to Pennsylvania where the surroundings were familiar to my mom. In 2007, my mom had a
stroke which left her with multiple deficits including short term memory issues, aphasia, and
agitation. My father explained to me that taking care of my mom would be my full time job and
provided me with plans to convert my downstairs in Connecticut into my mom’s living suite and
also suggested other home improvements. This process was very stressful and made worse due to
my own health issues which involve dermatomyositis and the side effects and treatments
associated with this disease. This and going through a difficult divorce from my husband of 20
years continued added more stress on my life.
Looking back, I can see how depressed I was due to my surmounting responsibilities. I definitely
lost track of my spending and went off the deep end without even thinking. I used money to
purchase things believing it would improve how I felt or the state of my life, but of course it did
none of those things. I did not neglect my mom’s health or well-being, but I failed her when it
came to her finances, and I failed to report the money on my taxes when the time came due.
Since I was removed as her trustee, I have focused entirely on our relationship and making the
most of the time she has left. I have strived hard to visit often, take her out when able to, spend
holidays with her, celebrate birthdays and she gets to visit with her granddaughters who are now
independent young ladies aged, 25, 24 and 23. Although these visits are difficult, we know how
important being around family is for her and as her memory fades, we can still catch a glimpse of
who she was. Everyday through my work and community involvement I strive to live life to its
fullest and give it the best I have with a positive attitude to atone for the wrong doing I have
caused. I pay my restitution to the best of my abilities and will continue to pay the amounts I
owe. I will continue to see my mom and once COVID is over have her participate in family
holidays again and take care of her to the best of my abilities. I want to be there for my mom,
and use every day to make up for my error in judgment.
        Case 3:19-cr-00308-VAB Document 36-1 Filed 02/08/21 Page 3 of 3




Thank you for your time and consideration.


Sincerely,


Jennifer O’Brien
